Citation Nr: 1611444	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  10-45 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1985 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.


FINDING OF FACT

In correspondence dated in January 2016, that was received prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the claim for an initial compensable rating for his service connected GERD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the issue of entitlement to an initial compensable rating for GERD have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2015).

The Veteran perfected his appeal on the claim for an initial compensable rating for GERD when he submitted a timely substantive appeal in November 2010.  In correspondence dated in January 2016, the Veteran, and his representative, expressed his desire to withdraw from appellate review his pending claim for a compensable rating for GERD.  The Veteran has withdrawn his appeal regarding this issue, and, hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The claim for an initial compensable rating for GERD is dismissed.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


